IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOHN STAPAS,                                 : No. 123 WAL 2017
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
GIANT EAGLE, INC., A PENNSYLVANIA            :
ENTITY; GIANT EAGLE, INC., T/D/B/A           :
GETGO FROM GIANT EAGLE,A                     :
PENNSYLVANIA ENTITY; GIANT EAGLE             :
INC., T/D/B/A SOUTHSIDE GETGO, A             :
PENNSYLVANIA ENTITY; NADEEN                  :
MCSHANE, AN INDIVIDUAL; GETGO                :
PARTNERS SOUTH, A PENNSYLVANIA               :
ENTITY; GETGO PARTNERS SOUTH-                :
MARYLAND, LLC, A PENNSYLVANIA                :
ENTITY; AND GETGO HOLDINGS, LLP,             :
A PENNSYLVANIA ENTITY,                       :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 26th day of September, 2017, the Petition for Allowance of

Appeal is GRANTED The issues, as stated by Petitioner, are:


      a.     Does the Superior Court’s decision to reverse the trial court’s
             finding of waiver, despite Giant Eagle’s failure to object to
             flawed jury instructions, flawed verdict slip and/or the
             problematic verdict, all of which contributed to the error
             complained of on appeal, conflict with this Court’s holding in
             Straub v. Cherne Indus., 583 Pa. 608, 880 A.2d 561 (2005),
             a case not considered by the Superior Court?
b.   Does the Superior Court’s decision to excuse Giant Eagle’s
     failures to object to flawed jury instructions, flawed verdict
     slip and/or a problematic verdict, merely because the appeal
     is styled as a “challenge to the weight of the evidence,”
     conflict with the timely objection requirement of Dilliplaine v.
     Lehigh Valley Trust Co., 457 Pa. 255, 322 A.2d 114 (1974)?




                          [123 WAL 2017] - 2